 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ISAIAS VASQUEZ and LINDA HEFKE                 No. 1:17-cv-00796-AWI-BAM
     on behalf of al other similarly situated
12   individuals,                                   ORDER GRANTING DEFENDANTS’
                     Plaintiffs,                    REQUEST TO SEAL DOCUMENTS
13
                                                    (Doc. 108)
            v.
14
     LEPRINO FOODS COMPANY, et al.,
15

16                  Defendants.
17

18

19          Currently before the Court is the request of Defendants Leprino Foods Company and

20   Leprino Foods Dairy Products Company (“Defendants”) to file under seal, pursuant to Local Rule

21   141, Defendant Leprino Foods Company’s daily production schedule. (Doc. 108.)               For the

22   reasons that follow, Defendants’ request is GRANTED.

23           “Historically, courts have recognized a ‘general right to inspect and copy public records

24   and documents, including judicial records and documents.’” Kamakana v. City & Cty. of

25   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

26   U.S. 589, 597 & n.7 (1978)). “[J]udicial records are public documents almost by definition, and

27   the public is entitled to access by default.” Id. at 1180. This “federal common law right of access”

28   to court documents generally extends to “all information filed with the court,” and “creates a
                                                      1
 1   strong presumption in favor of access to judicial documents which can be overcome only by

 2   showing sufficiently important countervailing interests.” Phillips ex. Rel. Estates of Byrd v. Gen.

 3   Motors Corp., 307 F.3d 1206, 1212 (9th Cir. 2002) (citations and quotation marks omitted). Two

 4   standards govern whether documents should be sealed: a “compelling reasons” standard, which

 5   applies to dispositive motions, and a “good cause” standard, which applies to non-dispositive

 6   discovery type motions. Kamakana, 447 F.3d at 1179; see also Pintos v. Pac. Creditors Ass'n, 605

 7   F.3d 665, 677-78 (9th Cir. 2010). The “good cause” standard, which is applicable here, presents

 8   a lower burden for the party wishing to seal documents. Pintos, 605 F.3d at 678. Courts

 9   determine whether good cause exists to protect the information from being disclosed to the public

10   by “balancing the needs for discovery against the need for confidentiality.” Id. (quoting Phillips,

11   307 F.3d at 1213).

12          Defendants assert that there is good cause to seal the daily production schedule at issue

13   because it “contains highly propriety and confidential business information.” (Doc. 108 at 2.)

14   Having considered the document at issue, the Court concludes that counsel has sufficiently shown

15   good cause for filing the document under seal.          Accordingly, good cause being shown,

16   Defendants’ request to seal is HEREBY GRANTED. The Court orders that Defendant Leprino

17   Foods Company daily production schedule be filed and maintained under seal. Defendants will

18   email the document requested to be sealed to ApprovedSealed@caed.uscourts.gov for filing

19   under seal.
     IT IS SO ORDERED.
20
21      Dated:     May 24, 2019                              /s/ Barbara   A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                     2
